DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I directed to claim 21 and Species A directed to claim 35 in the reply filed on 05 October 2021 is acknowledged. Claims 1-21, 23-35, and 38-48 are presently under consideration.
Claims 22, 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 18 limitation of “a power gap layer electrically coupled to one or both of the first conductor layer and the second conductor layer with the conductive nanowires” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The term “plasma-sonic” in the claims is considered the same as the term “plasmonic” (see paragraph [0004] of applicant’s instant specification).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 16, 18, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “the second current is an alternating current” in line 2, but claim 2 lacks antecedent basis for this limitation in the claim as “a second current” was never previously defined in claim 3 or claim 1 from which claim 3 depends. As such, the scope of claim 3 cannot be determined and is rendered indefinite.
 
Claim 16 recites the limitation “wherein capturing the oscillating electrons along the surface of the nanoparticles…” but claim 16 lacks antecedent basis for this limitation in the claim as claim 16 and claim 1 from which claim 16 depends never previously recite that the oscillating electrons are captured along the surface of the nanoparticles.
As such, the scope of claim 16 cannot be determined and is rendered indefinite

Claim 18 recites the limitation “the conductive nanowires” in line 3, but claim 18 lacks antecedent basis for this limitation in the claim as a plurality of conductive nanowires were never previously defined in claim 18 or claim 1 from which claim 18 depends. As such, the scope of claim 18 cannot be determined and is rendered indefinite.


Claim 30 recites the limitation “wherein the first wavelength is proportional to sizes of quantum dots in the photonic absorption layer”, but claim 30 lacks antecedent basis for the recitation of “quantum dots in the photonic absorption layer” as claim 30 and claim 1 from which claim 30 depends do not previously define quantum dots in the photonic absorption layer. As such, the scope of claim 30 cannot be determined and is rendered indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19-20, 23-25, 27-29, 35 and 38 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Samoilov (US 2009/0320915).

Regarding claim 1 Samoilov discloses a photovoltaic cell, comprising: 
a first conduction layer (Fig. 1 see: metal wafer 1); 
a second conduction layer (Fig. 1 see: electrical contacts 6); 
a photonic absorption layer (Fig. 1 see: pn junction cascade photocell 8) electrically coupled to the first conduction layer, the photonic absorption layer is tuned to absorb incident light at a first wavelength of the incident light to generate a first electric current along the first conduction layer ([0006], [0024] Fig. 1 see: light is absorbed in p-type and n-type semiconductor layers 2, 3 of the pn junction cascade photocell 8 to generated a first electric current to metal wafer 1); and 
a plasma-sonic layer (Fig. 1 see: n-n+ junction cascade photocell 9) electrically coupled to the photonic absorption layer and the second conduction layer ([0024], Fig. 1 see: cascade photocell 9 is electrically coupled to photocell 8 through the n-n+ junction and electrically connected to the electrical contacts 6), the plasma-sonic layer includes nanoparticles ([0020]-[0022], Fig. 1 see: metal nanoparticles 5 in a PVP envelope), the nanoparticles are tuned to a second wavelength of the incident light that induces electrons to oscillate at a surface of the nanoparticles ([0020]-[0022], [0024]-[0027], 
  
Regarding claim 19 Samoilov discloses the photovoltaic cell of claim 1, wherein the second wavelength of the incident light is a resonance wavelength of the oscillating electrons ([0020]-[0022], Figs. 1-2 see: metal nanoparticles 5 in a PVP envelope tuned to absorb light in the additional wavelength ranges of 550nm and 900nm where they have plasmon resonance).  

Regarding claim 20 Samoilov discloses the photovoltaic cell of claim 1 wherein the first wavelength of the incident light or the second wavelength of the incident light is longer than 700 nanometers ([0020]-[0022], Figs. 1-2 see: metal nanoparticles 5 in a PVP envelope tuned to absorb light in the additional wavelength range of 900nm).  

Regarding claim 23 Samoilov discloses the photovoltaic cell of claim 1, wherein the plasma- sonic layer is an electrical insulator ([0020]-[0022], [0024]-[0027], Figs. 1-2 see: metal nanoparticles 5 have a PVP envelope).  

Regarding claim 24 Samoilov discloses the photovoltaic cell of claim 1The photovoltaic cell of claim 1, wherein the plasma- sonic layer is a dielectric with a complex dielectric constant ([0020]-[0022], [0024]-[0027], Figs. 1-2 see: the PVP 

Regarding claim 25 Samoilov discloses the photovoltaic cell of claim 1, wherein the plasma- sonic layer is a polymer or a ceramic ([0029], Fig. 1 see: thin transparent polymer of APS).  

Regarding claim 27 Samoilov discloses the photovoltaic cell of claim 1, wherein the nanoparticles are homogenously suspended in the plasma-sonic layer ([0020]-[0022], [0029], Fig. 1 see: metal nanoparticles 5 are orderly and uniformly dispersed in the thin transparent polymer of APS).  

Regarding claim 28 Samoilov discloses the photovoltaic cell of claim 1, wherein the nanoparticles have a conical, rectangular, bi-pyramidal, tetrahedral, cubical, octahedral, cylindrical, ellipsoidal, or spherical shape ([0029], Fig. 1 see: metal nanoparticles 5 having a spherical shape).  

Regarding claim 29 Samoilov discloses the photovoltaic cell of claim 1, wherein the nanoparticles are electrically insulating or electrically semiconducting ([0006], [0029], Fig. 1 see nanoparticles 5 include a PVP polymer envelope).   

Regarding claims 35 and 38 Samoilov discloses the photovoltaic cell of claim 1, wherein the photovoltaic cell is flat or planar and wherein the photovoltaic cell has a 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufman (US 2010/0126567).

Regarding claim 1 Kaufman discloses a photovoltaic cell, comprising: 
a first conduction layer ([0077], Fig. 7 see: back contact 404); 
a second conduction layer ([0077], Fig. 7 see: front collection grid 402); 
a photonic absorption layer electrically coupled to the first conduction layer ([0077], Fig. 7 see: absorbing material 401), the photonic absorption layer is tuned to absorb incident light at a first wavelength of the incident light to generate a first electric current along the first conduction layer ([0077], Fig. 7 see: absorbing material 401 absorbing material 401 is a photovoltaic semiconductor such as crystalline silicon absorbing light over a first spectrum); and 
a plasma-sonic layer ([0077], Fig. 7 see: plasmonic layer 400), the plasma-sonic layer includes nanoparticles ([0075]-[0076] see: plasmonic layer includes a nanoparticle array), the nanoparticles are tuned to a second wavelength of the incident light that induces electrons to oscillate at a surface of the nanoparticles ([0072], [0075]-[0076] see: plasmonic layer absorbs in a different wavelength of light than the absorber material where the nanoparticles are tuned to have a surface plasmon resonance with a wavelength of light (paras [0063]-[0065]) where said surface plasmon resonance is the incident light inducing electrons to oscillate at a surface of the nanoparticles).  
Kaufman appears to disclose the claim 1 limitation where the plasma-sonic layer is electrically coupled to the photonic absorption layer and the second conduction layer 
In the alternative where it’s not clear that Kaufman explicitly teaches where the plasma-sonic layer is electrically coupled to the photonic absorption layer and the second conduction layer in Fig. 7, Kaufman teaches the plasmonic layer 400 can be configured as an energy conversion layer that generates an electrical current and is stacked with the photovoltaic layer (paras [0076], [0084]-[0086] and Figs. 10-11).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the plasma-sonic layer in Kaufmann such that it is electrically coupled to the photonic absorption layer and the second conduction layer as Kaufman teaches the plasmonic layer 400 can be configured as an energy conversion layer that generates an electrical current and is stacked with the photovoltaic layer (paras [0076], [0084]-[0086] and Figs. 10-11) and one having ordinary skill in the art at the time of the invention would have found it obvious to electrically couple the photonic absorption layer and the second conduction layer to the plasma-sonic layer to provide a combined series or parallel output of the generated electrical current from both current generating layers.

Regarding claim 2 Kaufman discloses the photovoltaic cell of claim 1, wherein the second conduction layer -2-DM-#8141714is configured to capture the oscillating electrons along the surface of the nanoparticles to generate a second electric current ([0084]-[0086] and Figs. 10-11 see: nanoparticles 730, 810 induce a traveling electromagnetic wave 

Regarding claim 14 Kaufman discloses the photovoltaic cell of claim 1, wherein one or both of the first conduction layer and the second conduction layer include graphene ([0089]-[0090], [0092] Figs. 13-14 see: the energy converting plasmonic device can employ a graphene layer as an electrode 1301/1401).

Regarding claim 17 Kaufman discloses the photovoltaic cell of claim 1, wherein one or both of the first conductor layer and the second conductor layer includes conductive nanowires ([0087]-[0088], Fig. 12 see: the energy converting plasmonic device can employ nanowires 1201) .  

Regarding claim 19 Kaufman discloses the photovoltaic cell of claim 1, wherein the second wavelength of the incident light is a resonance wavelength of the oscillating electrons ([0072], [0085] see: the incident light is exciting a surface plasmon resonance on the nanoparticle layer and is thus a resonance wavelength of the oscillating electrons).  

Regarding claim 20 Kaufman discloses the photovoltaic cell of claim 1, wherein the first wavelength of the incident light or the second wavelength of the incident light is longer than 700 nanometers ([0069], [0083] see: the nanostructures of the surface 

Regarding claim 21 Kaufman discloses the photovoltaic cell of claim 1, wherein the first wavelength of the incident light is longer than the second wavelength of the incident light ([0083] see: the photovoltaic absorber material layer can absorb in the infrared region where the nanoparticle layers of the plasmon energy conversion device can absorb in the shorter visible or UV range).  

Regarding claim 23 Kaufman discloses the photovoltaic cell of claim 1, wherein the plasma-sonic layer is an electrical insulator ([0063] Figs. 2A-2B see: surface plasmon energy conversion device 200 where nanoparticle layer 201 containing the nanoparticles 271 is an oxide or nitride such as silicon dioxide or silicon nitride or aluminum nitride).  

Regarding claim 24 Kaufman discloses the photovoltaic cell of claim 1, wherein the plasma- sonic layer is a dielectric with a complex dielectric constant ([0063] Figs. 2A-2B see: surface plasmon energy conversion device 200 where nanoparticle layer 201 is an oxide or nitride dielectric).  

Regarding claim 25 Kaufman discloses the photovoltaic cell of claim 1, wherein the plasma- sonic layer is a polymer or a ceramic ([0063] Figs. 2A-2B see: surface plasmon energy conversion device 200 where nanoparticle layer 201 is an oxide or 

Regarding claim 27 Kaufman discloses the photovoltaic cell of claim 1, wherein the nanoparticles are homogenously suspended in the plasma-sonic layer ([0084]-[0086] Figs. 10-11 see: energy converting plasmonic devices having nanoparticles dispersed in a lattice pattern in a nanoparticle layer).  

Regarding claim 28 Kaufman discloses the photovoltaic cell of claim 1, wherein the nanoparticles have a conical, rectangular, bi-pyramidal, tetrahedral, cubical, octahedral, cylindrical, ellipsoidal, or spherical shape ([0084]-[0086] Figs. 10-11 see: energy converting plasmonic devices having nanoparticles of a triangular cross section shape (tetrahedral) alternatively, the nanoparticles can be other shapes such as cylindrical or ellipsoidal (paras [0063] [0070]).  

Regarding claim 29 Kaufman discloses the photovoltaic cell of claim 1, wherein the nanoparticles are electrically insulating or electrically semiconducting ([0063] see: nanoparticles can be a dielectric and thus either electrically insulating or electrically semiconducting).  

Regarding claim 31 Kaufman discloses the photovoltaic cell of claim 1, wherein the photonic absorption layer includes light scattering particles ([0003], [0079], [0071] Fig. 3 see: nanoparticles 910 placed behind solar cell 900 to scatter light back into the 

Regarding claim 34 Kaufman discloses the photovoltaic cell of claim 1, further comprising a reflector provided on a distal surface of the photovoltaic cell opposite a surface of incident light, wherein the reflector is configured to reflect incident light back towards the surface of incident light ([0078] Fig. 7 see: back contact layer 404 reflecting light back into absorbing layer 401 as the light is totally internally reflected).  

Regarding claims 35 and 38 Kaufman discloses the photovoltaic cell of claim 1, wherein the photovoltaic cell is flat or planar and wherein the photovoltaic cell has a triangular, rectangular, pentangular, hexangular, elliptical , or circular shape ([0077] Figs. 6-7 see: the integrated solar cells 470/480 are a material such as crystalline silicon and are flat or planar in shape and have a rectangular cross section).  

Claim 3 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and as further evidenced by Novak et al (US 2010/0284086).

Regarding claim 3 Kaufman discloses the photovoltaic cell of claim 1, wherein the first electric current is a direct current (current produced by photovoltaic absorber 401 is a direct current) and regarding the claim 3 limitation where the second electric .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Kim et al (US 2015/0194923).

Regarding claim 5 Kaufman discloses the photovoltaic cell of claim 1, but does not explicitly disclose further comprising a rectifier bridge configured to provide a same polarity of output with respect to reference ground for any polarity at a first input or second input, wherein the first input is electrically coupled to the second conduction layer and the second input is electrically coupled to the plasma-sonic layer. 
Kim teaches a hybrid electric generating element including a solar cell 100 and an electrostatic generating device 200 and a rectifier 300 where the rectifier 300 convers an alternating current generated by the electrostatic generating device 200 into a direct current electrically connected to the converted direct current the solar cell produces (Kim, [0065] see Fig. 1). Kim discloses the rectifier 300 comprises a rectifier bridge configured to provide a same polarity of output with respect to reference ground for any polarity at a first input or second input, wherein the first input is electrically coupled to the second conduction layer and the second input is electrically coupled to the other contact of the electrostatic generating device 200  (Kim, [0065] see Fig. 1 where rectifier 300 inputs are connected to the second electrode 250 and first electrode 220 of the alternating current generating device).
Kim and Kaufman are combinable as they are both concerned with the field of hybrid electrical generating devices.


Regarding claim 6 modified Kaufman discloses the photovoltaic cell of claim 5, wherein the rectifier bridge is a full- wave rectifier or a half-wave rectifier (Kim, [0065], Fig. 1 see: rectifier 300 as a full-wave rectifier).  

Regarding claims 11 and 12 modified Kaufman discloses the photovoltaic cell of claim 5, and Kim further teaches wherein the rectifier bridge includes a first diode layer electrically coupled in reverse bias between the first conduction layer and the photonic absorption layer and wherein the rectifier bridge includes a second diode layer electrically coupled in reverse bias between the second conduction layer and the plasma-sonic layer (Kim, [0065] see Fig. 1 see: diodes in both forward and reverse bias .

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) in view of Kim et al (US 2015/0194923) as applied to claims 1-2, 5-6, 11-12, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Hadimani et al (US 2013/0257156) as further evidenced by Electronics Tutorials: Full Wave Rectifier (Electronics Tutorials: Full Wave Rectifier, https://web.archive.org/web/20170509014639/http://www.electronics-tutorials.ws:80/diode/diode_6.html).

Regarding claim 7 modified Kaufman discloses the photovoltaic cell of claim 5, but does not explicitly disclose further comprising an energy cell electrically coupled across the output of the rectifier bridge and the reference ground.
Hadimani discloses a hybrid energy harvesting device where an energy cell is electrically coupled across the output of the rectifier bridge and the reference ground (Hadimani, [0065]-[0067] Figs. 4-5 see: full wave rectifier with capacitor 17 and battery 16 connected across outputs) and Electronics Tutorials: Full Wave Rectifier further evidences that the capacitor (energy cell) acts to convert the rectifier output to a smoother DC output (see section: Full Wave Rectifier with Smoothing Capacitor).
Hadimani and Kaufman are combinable as they are both concerned with the field of hybrid electrical generating devices.


Regarding claim 8 modified Kaufman discloses the photovoltaic cell of claim 7, and Hadimani discloses wherein the rectifier bridge includes a diode reverse bias across the plasma-sonic layer and the energy cell (Hadimani, [0065]-[0067] Fig. 5 see: full wave rectifier including a diode reverse biased between capacitor 17 and output of the alternating current generating device).  

Regarding claim 9 modified Kaufman discloses the photovoltaic cell of claim 7 and  Hadimani discloses wherein the energy cell is a battery (Hadimani, [0065]-[0067] Figs. 4-5 see: battery 16) and the selection of a battery of either a nickel cadmium (NiCd) battery, a nickel-metal hydride (NiNM) battery, a lithium ion (Ii-on) battery, or a lithium polymer battery would have amounted to the obvious selection of common battery for its intended use as an energy storage cell for the output of the energy generating devices.  

.  

Claims 4 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Bellanger et al (US 2012/0180854).

Regarding claim 4 Kaufman discloses the photovoltaic cell of claim 1, but does not explicitly disclose wherein the first conduction layer is electrically coupled to the second conduction layer.
Bellanger teaches a tandem solar cell device where the first conduction layer of one cell is electrically coupled to the second conduction layer of an adjacent cell to provide a two or three terminal output (Bellanger, [0173] Figs. 3A-3B see: back contact 12 of upper cell 11 electrically coupled to front contacts 13, 17 of lower cell 15).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Bellanger such that the device of Kaufman has the first conduction layer electrically coupled to the second conduction layer in order to provide a two or three terminal electrical output as taught by Bellanger (Bellanger, [0173] Figs. 3A-3B see: back contact 12 of upper cell 11 electrically coupled to front contacts 13, 17 of lower cell 15).


Bellanger teaches a tandem solar cell device where a first electrode is electrically coupled to a first conduction layer (Bellanger, [0173] Fig. 3B see: terminal 9 connected to back contact 16), and a second electrode electrically coupled to an upper power generating cell layer and a photonic absorption layer, wherein the first electrode is electrically isolated from the second electrode to provide a three terminal electrical output (Bellanger, [0173] Fig. 3B see: opposite polarity terminal 9 connected to back contact 12 of upper cell 11 and front contacts 13, 17 of lower cell 15).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Bellanger such that the device of Kaufman has a first electrode electrically coupled to the first conduction layer as taught by Bellanger (Bellanger, [0173] Fig. 3B see: terminal 9 connected to back contact 16), and a second electrode electrically coupled to the plasma-sonic layer and the photonic absorption layer of Kaufman, wherein the first electrode is electrically isolated from the second electrode as taught by Bellanger to provide a three terminal electrical output (Bellanger, [0173] Fig. 3B see: opposite polarity terminal 9 connected to back contact 12 of upper cell 11 and front contacts 13, 17 of lower cell 15).


.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Yoda et al (US 2003/0010378).

Regarding claim 13 Kaufman discloses the photovoltaic cell of claim 1, but does not explicitly disclose further comprising a substrate configured to hermetically seal the photonic absorption layer, the plasma-sonic layer, and the second conduction layer.
Yoda teaches a substrate for hermetically sealing a photovoltaic cell to ensure air tightness and waterproofing (Yoda, [0072] Figs. 1-4 see: hermetic seal 8 of solar cells 1 provided by substrates 21, 22 and an O-ring).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Yoda such that the device of Kaufman further comprises a substrate as taught by Yoda (Yoda, [0072] Figs. 1-4 see: hermetic seal 8 of solar cells 1 provided by substrates 21, 22 and an O-ring) configured to hermetically seal the photonic absorption layer, the plasma-sonic layer, and the second conduction layer of Kaufman in order to ensure air tightness and waterproofing of the device (Yoda, [0072]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Veerasamy (US 2011/0030772).

Regarding claim 15 Kaufman discloses the photovoltaic cell of claim 14, but does not explicitly disclose wherein the graphene is p-doped or -4- DM-#8141714n- doped. 
Veerasamy teaches graphene as transparent conductive materials for solar cells, and further teaches the graphene can be p-doped or -4- DM-#8141714n- doped to provide for selective electron or hole conductivity (Veerasamy, [0079]-[0080]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Veerasamy such that the graphene if Kaufman is p-doped or -4- DM-#8141714n- doped to provide for selective electron or hole conductivity as taught by Veerasamy (Veerasamy, [0079]-[0080]).

Claims 16 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Jarvinen (WO 2015/044525).

Regarding claim 16 Kaufman discloses the photovoltaic cell of claim 1, but does not explicitly disclose wherein capturing the oscillating electrons along the surface of the nanoparticles causes a temperature of the second conduction layer to decrease.  

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Jarvinen such that the plasma-sonic (plasmonic) layer of Kaufman functions filter out IR radiation which results in the cooling of the photovoltaic cell to provide improved efficiency as taught by Jarvinen (Jarvinen, Page 4 and Figs. 2-3). Furthermore, the claim 16 recitation of “wherein capturing the oscillating electrons along the surface of the nanoparticles causes a temperature of the second conduction layer to decrease” is directed to an intended use of the claimed apparatus. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. As the plasmonic layer of modified Kaufman functions to filter out IR radiation and decrease the temperature of the photovoltaic cell, the temperature of the second conduction layer attached to the photovoltaic cell of Kaufman will also decrease.

Regarding claims 32 and 33 Kaufman discloses the photovoltaic cell of claim 1, and although Kaufman teaches the photovoltaic cell can be configured to absorb in the near-IR range, Kaufman does not explicitly disclose wherein the first conduction layer, the second conduction layer, the plasma-sonic layer, and the photonic absorption layer are translucent or transparent to the incident light within the visible spectrum at a zero 
Jarvinen teaches a photovoltaic cell with a plasmonic layer configured to absorb in the IR spectrum but be substantially transparent to visible light allowing the structure to be provided in a window (Jarvinen, see Abstract, see Page 5,  Figs. 2-3 see: solar cell 21 below plasmonic nanoparticle layer 13/waveguide in layered element 30 applied to window 10).
As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Jarvinen such that the first conduction layer, the second conduction layer, the plasma-sonic (plasmonic) layer, and the photonic absorption layer of Kaufman are translucent or transparent to the incident light within the visible spectrum at a zero degree incident angle or have a transmittance of light within the visible spectrum greater than 0.76 at a zero degree incident angle for the purposes of being integrated in a photovoltaic power generating window as taught by Jarvinen (Jarvinen, see Abstract, see Page 5,  Figs. 2-3 see: solar cell 21 below plasmonic nanoparticle layer 13/waveguide in layered element 30 applied to window 10).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Hayashi et al (US 2013/0174902).


Hayashi teaches a plasma-sonic (plasmonic) layer which is polycarbonate (Hayashi, [0042]-[0043], [0050] Figs. 1A-1B, 3 see: dielectric layer 38 with nanoparticles 36 where dielectric layer 38 is polycarbonate).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Hayashi such that the plasma-sonic (plasmonic) layer of Kaufman is polycarbonate as taught by Hayashi (Hayashi, [0042]-[0043], [0050] Figs. 1A-1B, 3 see: dielectric layer 38 with nanoparticles 36 where dielectric layer 38 is polycarbonate) as such a modification would have amounted to the use of a known dielectric material for its intended use in a plasma-sonic (plasmonic) layer attached to a solar cell to accomplish an entirely expected result of improving current generation in the solar cell.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) as applied to claims 1-2, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38 above, and further in view of Atwater (US 2007/0289623).

Regarding claim 30 Kaufman discloses the photovoltaic cell of claim 1, but does not explicitly disclose wherein the first wavelength is proportional to sizes of quantum dots in the photonic absorption layer.
Atwater teaches a photonic absorption layer comprising quantum dots where absorbed light of a first wavelength is proportional to sizes of said quantum dots 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kaufman in view of Atwater such that the photonic absorption layer of Kaufman comprises quantum dots as taught by Atwater where absorbed light of a first wavelength is proportional to sizes of said quantum dots (Atwater, [0028]-[0030], Fig. 3 see: solar cell of quantum dot layers tuned to absorb light of different wavelengths based on the dimensions of the material of the quantum dots) to provide multiple additional junctions for photovoltaic light conversion as taught by Atwater (Atwater, [0028]-[0030]).

Claims 41, and 43-48 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) in view of Bellanger et al (US 2012/0180854) as applied to claims 1-2, 4, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, and 38-40 above, and further in view of Brescia (US 2010/0071274).

Regarding claim 41 modified Kaufman discloses the solar photovoltaic collector of claim 39, but does not explicitly disclose further comprising: a power transfer circuit affixed to the photovoltaic collector and electrically coupled to the first electrode and the second electrode, wherein the power transfer circuit is configured to: -8-DM-#8141714sense instantaneous power of an electrical power grid, sense instantaneous power generated from the photovoltaic collector, and sweep power generated from the photovoltaic collector to the electrical power grid.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar photovoltaic collector of Kaufman in view of Brescia to further comprise a power transfer circuit affixed to the photovoltaic collector and electrically coupled to the first electrode and the second electrode as taught by Brescia (Brescia, [0083]-[0085], Fig. 2 see: management module 135 connected to PV module 110 and electrically connect to the module outputs through PV leads 140), wherein the power transfer circuit is configured to: -8-DM-#8141714sense instantaneous power of an electrical power grid, sense instantaneous power generated from the photovoltaic collector, and sweep power generated from the photovoltaic collector to the electrical power grid as taught by 

Regarding claim 43 modified Kaufman discloses a solar photovoltaic collector array, comprising: a plurality of solar photovoltaic collectors of claim 39, and Brescia teaches the photovoltaic collectors configured to tessellate with each other (Brescia, [0074], [0078], Figs. 1-4 see: tessellated PV modules 120 in curtain wall elements 104).
  
Regarding claim 44  modified Kaufman discloses the solar photovoltaic collector array of claim 43, and Brescia discloses wherein one or more of the plurality of photovoltaic collector has a triangular, rectangular, pentangular, hexangular, or octangular shape (Brescia, [0074], [0078], Figs. 1-4 see: rectangular PV modules 120).  

Regarding claim 45 modified Kaufman discloses the solar photovoltaic collector array of claim 43, and Brescia discloses, further comprising a mounting assembly configured to bracket the plurality of solar photovoltaic collectors of a building (Brescia, [0074], [0078], [0095] Figs. 2-4 see: PV modules 120 in curtain wall elements 105 of a building where PV modules 120 are bracketed by framing wall members 150, 155).

Regarding claim 46 modified Kaufman discloses the solar photovoltaic collector array of claim 45, and Brescia discloses wherein one or more of the plurality of solar photovoltaic collectors is a window or a panel that separates interior from exterior of the building (Brescia, [0072] see: the PV curtain wall can form part of the exterior of a building or could form part of an interior area such as an atrium or courtyard).  

Regarding claim 47 modified Kaufman discloses the solar photovoltaic collector array of claim 45, and Brescia discloses wherein the plurality of solar photovoltaic collectors forms an additional exterior wall offset from an exterior surface of the building (Brescia, [0120], Figs. 1-4 see: the PV curtain wall can form a part of an outermost exterior shell enveloping a building facade).  

Regarding claim 48 modified Kaufman discloses the solar photovoltaic collector array of claim 45, and Brescia discloses wherein the additional exterior wall envelopes a portion of the building (Brescia, [0120], Figs. 1-4 see: the PV curtain wall can form a part of an outermost exterior shell enveloping a building facade).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2010/0126567) in view of Bellanger et al (US 2012/0180854) in view of Brescia (US 2010/0071274) as applied to claims 1-2, 4, 14, 17, 19-21, 23-25, 27-29, 31, 34-35, 38-41 and 43-48 above, and further in view of Mehta et al (US 2013/0193769).


Mehta teaches a solar photovoltaic collector where a power transfer circuit includes circuity to transfer the power wirelessly to the electrical power grid (Mehta, [0030]-[0031] Fig. 4 see: a solar cell array 26 has wireless resonators 29, and wireless repeaters 41 for to wirelessly transmit power to remotely located resonant capture devices 42 which is sent to a grid 43). Mehta teaches such a configuration reduces cost and eliminates the need for a wired grid in the solar cell underlayment system (Mehta, [0026]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar photovoltaic collector of Kaufman in view of Mehta such that the power transfer circuit of Kaufman includes circuity to transfer the power wirelessly to the electrical power grid as taught by Mehta (Mehta, [0030]-[0031] Fig. 4 see: a solar cell array 26 has wireless resonators 29, and wireless repeaters 41 for to wirelessly transmit power to remotely located resonant capture devices 42 which is sent to a grid 43) as Mehta teaches such a configuration reduces cost and eliminates the need for a wired grid in the solar cell underlayment system (Mehta, [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726